Case 8:18-cv-02869-VMC-CPT Document 309-1 Filed 05/21/21 Page 1 of 4 PageID 5015




             EXHIBIT “A”
Case 8:18-cv-02869-VMC-CPT
  Case  8:18-cv-02869-VMC-CPTDocument 309-1
                               Document     Filed 11/21/18
                                        1-1 Filed 05/21/21 Page
                                                           Page 1
                                                                2 of
                                                                  of 3
                                                                     4 PageID
                                                                       PageID 13
                                                                              5016




                                  EXHIBIT 1
Case 8:18-cv-02869-VMC-CPT
  Case  8:18-cv-02869-VMC-CPTDocument 309-1
                               Document     Filed 11/21/18
                                        1-1 Filed 05/21/21 Page
                                                           Page 2
                                                                3 of
                                                                  of 3
                                                                     4 PageID
                                                                       PageID 14
                                                                              5017
Case 8:18-cv-02869-VMC-CPT
  Case  8:18-cv-02869-VMC-CPTDocument 309-1
                               Document     Filed 11/21/18
                                        1-1 Filed 05/21/21 Page
                                                           Page 3
                                                                4 of
                                                                  of 3
                                                                     4 PageID
                                                                       PageID 15
                                                                              5018
